Citation Nr: 0328693	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
October 1944; he died on August [redacted], 1984.  The appellant is 
his surviving spouse.  

This matter arises from a November 1984 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  Jurisdiction of the case subsequently was 
transferred to the VARO in Lincoln, Nebraska.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.   

This matter arises from a claim filed prior to the effective 
date of the VCAA.  However the record does not indicate that 
the RO provided notice to the claimant and her representative 
of the VCAA, including the division of responsibilities 
between VA and the claimant in obtaining evidence, either by 
a notice letter of its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Nor has the RO addressed how the 
VCAA was satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In this regard, 
the letter furnished to the appellant by the RO on March 4, 
2002 erroneously informed her that she was required to submit 
"new and material" evidence in support of her claim.  In 
addition to failing to meet VCAA requirements, this notice 
was misleading.  

Also of note is that the appellant has raised the additional 
issue of her entitlement to dependency and indemnity 
compensation based upon the provisions of 38 U.S.C.A. § 1318 
(West 2002).  The RO has not had an opportunity to address 
this matter.  However, because it is one that is 
"inextricably intertwined" with the issue on appeal, it must 
be addressed at the RO level prior to further appellate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to her 
claim.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain and associate 
with the claims files any medical records 
identified by the appellant which have 
not been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her 
and her representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should readjudicate the issue currently 
on appeal on the merits.  

5.  If the benefit sought on appeal is 
not granted or, alternatively, if 
benefits are not granted pursuant to 
38 U.S.C.A. § 1318, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  This 
should include the laws and regulations 
governing a grant of dependency and 
indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The 
appellant and her representative should 
also be informed that she must timely 
appeal the matter of her entitlement 
under 38 U.S.C.A. § 1318 before 
jurisdiction of that question vests in 
the Board.  The appellant and her 
representative should also be given the 
appropriate period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
disposition of the claim.  The appellant has the right to 
submit additional evidence and arguments on the matters that 
the Board has REMANDED to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

